EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 07/28/2022, claims 7 and 14 were/ cancelled; claims 1, 5, 9, 12, 16 and 19 were amended; new claims 21-23 were added. As a result, claims 1-6, 8-13 and 15-23 are pending, of which claims 1, 9, and 16 are in independent form 

Applicant’s arguments, see pages 8-11 filed 07/28/2022, regarding the objections to the 35 U.S.C 103 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 103 rejection.





Allowable Subject Matter

Claims 1-6, 8-13 and 15-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 9, and 16, although the closest prior art of record (such as Ponceleon et al. (U.S Pub. No. 20200166962), Coleman et al. (U.S Pub. No. 20190253325), Krueger et al. (U.S Pub. No. 20210263907) and Epelman et al. (U.S Pub. No. 20160210633) teaches a method comprising: a given node among a plurality of nodes comprising a blockchain network receiving a transaction to be added to a blockchain stored on the given node; the given node receiving a plurality of time values  from a plurality of time-source nodes among the plurality of nodes comprising the blockchain network. the given node computing a summary time from a plurality of time values, the computing comprising: removing a number of highest and lowest time values in the plurality of time values, the removing resulting in a set of resulting time values; and computing a median of the set of resulting time values; the given node generating a block that includes the transaction and the computed summary time; and the given node adding the generated block to the blockchain, F501-2-wherein the plurality of time-source nodes send the plurality of time values  to each of the plurality of nodes comprising the blockchain network so that each of the plurality of nodes comprising the blockchain network computes and uses the same computed summary time.
However, none of the prior art, alone or in combination teaches update transactions each time update transaction including an identifier of a time-source node that transmitted the time update transaction and a time value obtained by the time-source node from a local time source; the given node processing said each time update transaction by: checking whether the time value included in said each time update transaction is less than or equal to a prior time value received from the time-source node that sent said each time update transaction, the prior time value being recorded in a table maintained by the given node and being indexed in the table by the identifier of the time-source node; upon determining that the time value is less than or equal to the prior time value, ignoring the time value; and upon determining that the time value is greater than the prior time value, overwriting the prior time value in the table with the time value; recorded in the table. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Ponceleon et al. (U.S Pub. No. 20200166962) discloses an example operation that may include one or more of connecting, by a clock node, to a blockchain network comprised of a plurality of nodes, retrieving, by the clock node, a timestamp (Ts) of the clock node, acquiring, by the clock node, a time window (Tw) based on the Ts, reading, by the clock node, a current window (Cw) from a world state, determining, by the clock node, a gap as a difference between the Tw and the Cw, calculating, by the clock node, a clock fix value based on the gap, and adjusting a clock by a subtraction of the clock fix value from the.
Coleman et al. (U.S Pub. No. 20190253325) discloses systems, methods, and techniques are described for a display management of an adaptive private network (APN). A database is installed in a first node of a centralized management system including a network control node (NCN) coupled through the APN to client nodes. Timing messages sent by the NCN to the client nodes are time stamped according to a first clock in the NCN. A network time is calibrated in the client nodes based on timestamps of data which are correlated to a master time specified by the first node. The APN is polled for user specified data to be stored in the database, wherein the data is associated with a user specified period of time which is correlated to the master time. The user specified data is accessed from the database for display according to a network configuration, a user selected display type, and attributes selected by the user.
Krueger et al. (U.S Pub. No. 20210263907) discloses A method is for determining a further data block. An embodiment of the method includes receiving a further timestamp transaction via a first interface, including a hash of a dataset and a further verification time; receiving a distributed ledger via the first interface, including data blocks; determining via a first computation unit, a first time by querying a time server; performing via the first computation unit, a first check based on the first time and the further verification time; and determining via the first computation unit, upon first check being positive, the further data block based on the distributed ledger, the further data block including the further timestamp transaction. A block creation system is also included in another embodiment, for determining a further data block, the system including a first interface and first computation unit.
Epelman et al. (U.S Pub. No. 20160210633) discloses techniques from the proposed invention relate to implementing fraud detection techniques utilizing reasonable travel time values from transactional data. Reasonable travel time (RTT) values can be generated based upon historical transaction data. A time between a pending transaction at a second location and a previous transaction at a first location, for the same account, can be compared to an RTT value associated with the first and second locations. When the time is significantly less than the RTT value, it may be determined that the likelihood of fraud for the pending transaction is substantially higher than if the RTT value is close to the RTT value or significantly exceeds the RTT value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497

/Jeremy S Duffield/           Primary Examiner, Art Unit 2498